 Case 3:20-cv-00098-REP Document 78 Filed 03/27/20 Page 1 of 2 PageID# 2641



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division




STEVES AND SONS, INC.,

       Plaintiff,

V.                                            Civil Action No. 3:20cv98


JELD-WEN, INC.,


       Defendant,




                                          ORDER


       Having considered STEVES AND SONS, INC.'S MOTION TO FILE UNDER

SEAL MEMORANDUM, DECLARATIONS, AND EXHIBITS ATTACHED TO MEMORANDUM

IN   SUPPORT    OF    MOTION    FOR   A    TEMPORARY     RESTRAINING   ORDER   AND


PRELIMINARY      INJUNCTION       (EOF      No.   42),    and   the    supporting

memorandum, and for good cause shown, and the requirements of Local

Civil Rule 5 and the decisions in Ashcraft, et al. v. Conoco, Inc.,

218 F.3d 288 (4th Cir. 2000), In re Knight Publishing Co., 743

F.2d 231 (4th Cir. 1984) and Stone v. Univ. of Maryland, 855 F.2d

178 (4th Cir. 1988) having been met, and the plaintiff asserting

that    the    documents       requested     to   be   sealed   are    designated

confidential under the STIPULATED PROTECTIVE ORDER (EOF No. 25)

entered herein, it is hereby ORDERED that STEVES AND SONS, INC.'S

MOTION TO FILE UNDER SEAL MEMORANDUM, DECLARATIONS, AND EXHIBITS
Case 3:20-cv-00098-REP Document 78 Filed 03/27/20 Page 2 of 2 PageID# 2642
